Citation Nr: 1623251	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher rating for post-traumatic stress disorder (PTSD) with alcohol abuse in remission, currently evaluated as 30 percent.  

2.  Entitlement to a higher rating for degenerative disc disease of the lumbar spine, currently evaluated as 10 percent. 

3.  Entitlement to a higher rating for degenerative enthesitis of the left knee, currently evaluated as 10 percent.  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel
INTRODUCTION

The Veteran served on active duty from November 1967 to September 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2011 and May 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran requested to appear before a member of the Board for a hearing in June 2013.  In April 2016, he stated that he did not want a Board hearing.  The hearing request is withdrawn.  38 C.F.R. § 20.704.    


FINDING OF FACT

In May 2016, VA received written notification that the Veteran was satisfied with his currently assigned ratings and that he wished to withdraw all issues on appeal.  


CONCLUSION OF LAW

The criteria for withdrawal of the appeal are met.  38 U.S.C.A. § 7105(d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In May 2016, VA received written notification that specifically stated that the Veteran wished to withdraw all issues on appeal.  Since the Veteran has withdrawn all issues on appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

Entitlement to a higher rating for PTSD with alcohol abuse in remission is dismissed.  

Entitlement to a higher rating for degenerative disc disease of the lumbar spine is dismissed.  

Entitlement to a higher rating for degenerative enthesitis of the left knee is dismissed.  



____________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


